UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6759


DESHAWN MOORE,

                  Plaintiff - Appellant,

             v.

SOUTHWEST VIRGINIA REGIONAL JAIL HAYSI FACILITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00111-gec-mfu)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


DeShawn Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             DeShawn   Moore   appeals     the    district   court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed   the   record     and   find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Moore v. Southwest Va. Reg'l Jail Haysi Facility, No.

7:09-cv-00111-gec-mfu (W.D. Va. Apr. 14, 2009).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2